                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Joan Price,                                            Case No. 18-cv-509 (SRN/SER)

               Plaintiff,

v.                                                                  ORDER

Midland Funding LLC, and
Messerli & Kramer, P.A.,

               Defendants.


Darren B. Schwiebert, DBS Law LLC, 301 Fourth Ave. S., Ste. 280N, Minneapolis, MN
55415, for Plaintiff.

Derrick N. Weber and Stephanie Shawn Lamphere, Messerli & Kramer, 3033 Campus
Dr., Ste. 250, Plymouth, MN 55411, for Defendants.


SUSAN RICHARD NELSON, United States District Court Judge

I.     INTRODUCTION

       This matter is before the Court on Plaintiff’s Motion for Attorneys’ Fees [Doc.

No. 12] and Plaintiff’s Motion for Leave to File a Reply, or in the Alternative, to Amend

Deadlines Pursuant to Rule 6 (“Plaintiff’s Motion to Amend Deadlines”) [Doc. No. 19].

For the reasons set forth below, the Court grants Plaintiff’s Motion to Amend Deadlines

and finds that Plaintiff is entitled to a total of $6,080 in attorneys’ fees.

II.    BACKGROUND

       On February 21, 2018, Plaintiff Joan Price filed this suit against Midland Funding,

LLC, (“Midland”) and Messerli & Kramer, P.A., (“Messerli & Kramer”), under the Fair


                                                1
Debt Collections Practices Act, (“FDCPA”), 15 kuntzU.S.C. § 1692, et seq. Price, who is

disabled and relies on disability income as her sole means of support, alleges that

Midland retained Messerli & Kramer as its counsel to collect on a consumer credit card

debt allegedly owed by Price. (Compl. ¶7 [Doc. No. 1].) Price asserts that both Midland

and Messerli & Kramer are “debt collectors,” as that term is defined under the FDCPA.

(Id. ¶¶ 6–7.) Price alleges that in underlying litigation in 2017, Midland and Messerli &

Kramer served her with a summons and complaint concerning the alleged debt owed to

Midland. (Id. ¶ 9.) She contends that she served a pro se answer, denying the primary

allegations against her. (Id. ¶ 12.)

       Price further alleges that in early February 2018, Midland moved for judgment on

the pleadings, attaching to its motion a “true and correct copy” of the “Answer to the

Complaint,” (“Answer”). (Id. ¶¶ 13–18.) In the instant action, however, Price alleges

that this purported Answer, which contained admissions about “a debt” of some kind, had

nothing to do with her. (Id. ¶ 18.)

       In addition, Price alleges that Defendants served her with a declaration seeking

costs and disbursements for fees incurred in the underlying action, including

approximately $77 for a “Hearing Fee” and $304 for “Fees of Clerk of Court.” (Id. ¶ 21.)

But in her FDCPA action here, Price contends that these statements were false, as the

underlying action had not been filed as of February 8, 2018, therefore Defendants had not

paid or incurred any filing fees or costs. (Id. ¶ 22.) On February 13, 2018, Defendants

filed the underlying action in Hennepin County District Court, along with their



                                           2
supporting documents and requests, including the purported Answer and declaration

seeking costs and disbursements. (Id. ¶¶ 24–25.)

       On February 21, 2018, Price filed the instant action in this Court. Price asserts

that Defendants violated the FDCPA by falsely representing the amount or legal status of

the alleged debt, using false representations and unfair and unconscionable means to

attempt to collect a debt, and attempting to collect an amount not authorized by contract

or law. (Id. ¶ 38.)    Because of these alleged FDCPA violations, Price sought actual

damages, statutory damages up to $1,000, and reasonable attorneys’ fees and costs. (Id. ¶

41) (citing 15 U.S.C. § 1692k(a)(1)–(3).)

       On April 10, 2018, Defendants offered Price a total judgment of $1,001, inclusive

of all damages, “plus Plaintiff’s reasonable attorneys’ fees and costs, in an amount to be

agreed upon by all counsel or, alternatively, as determined by the Court,” with respect to

Price’s claims here. (Offer of Judgment ¶ 3 [Doc. No. 10-1].) On April 24, 2018,

Plaintiff filed a Notice of Acceptance of Offer of Judgment [Doc. No. 10], stating that she

accepted Defendants’ offer. With respect to an award of attorneys’ fees and costs, Price’s

Notice stated, “The parties are attempting to reach an agreement on fees and costs, but if

an agreement is not reached, Plaintiff will petition the Court for such an award.” (Notice

of Acceptance at 1.) The Clerk of Court entered judgment in Price’s favor on April 24,

2018 [Doc. No. 11].

      Shortly thereafter, Price’s attorney, Darren Schwiebert, requested $4,480 in

attorneys’ fees and costs from Defendants.       (See Defs.’ April 27, 2018 Letter at 1, 3

[Doc. No. 15-2].) On April 27, 2018, Derrick Weber, counsel for Defendants, objected.

                                             3
(Id.) Weber countered with an offer to pay attorneys’ fees of $1,750, reflecting a lower

hourly billing rate than Plaintiff had requested and reduction in billed time. (Id. at 3.)

          On May 22, 2018, Schwiebert filed the instant motion for attorneys’ fees.

Plaintiff’s requested total amount of $6,080 includes additional fees for his work in

preparing and submitting the fee petition itself. (See Billing Statement at 1–2 [Doc. No.

15-3].)

III.      DISCUSSION

          The FDCPA allows a successful plaintiff to collect “the costs of the action,

together with a reasonable attorneys’ fee as determined by the court.” 15 U.S.C. §

1692k(a)(3). “Fees are still awarded under this rule, even when there is an offer of

judgment under Rule 68.” Ash v. Malacko, No. 14-cv-590 (PJS/JJG), 2014 U.S. Dist.

LEXIS 123493, at *3 (D. Minn. Aug. 18, 2014) (citing Fletcher v. City of Ft. Wayne, 162

F.3d 975, 976–77 (7th Cir. 1998)).

          Defendants argue that Plaintiff is not entitled to attorneys’ fees for the following

reasons: (1) the petition is untimely; (2) counsel’s fee agreement is void as a matter of

public policy; and (3) the requested amount of fees is unreasonable. (Defs.’ Opp’n at 3–5

[Doc. No. 17].) However, if the Court decides that a fee award is nevertheless warranted,

Defendants maintain that the award should be no more than $1,500. (Id. at 17.)

          A.     Timeliness

          A party seeking attorneys’ fees and costs is to required make such a claim under

Rule 54(d) no later than 14 days after the entry of judgment.               Fed. R. Civ. P.

54(d)(2)(B)(i). As noted, judgment in this case was entered on April 24, 2018, and

                                               4
Plaintiff filed the instant motion on May 22, 2018. Defendants argue that Plaintiff is not

entitled to an award of attorneys’ fees because the motion was not filed within the 14-day

period under Rule 54(d)(2)(B). (Defs.’ Opp’n at 3–4.) In response to this argument,

Plaintiff moves for permission to file a reply memorandum or, alternatively, to amend the

deadline for filing the fee petition pursuant to Rule 6(b). 1 (Pl.’s Mem. Supp. Mot. to

Amend Deadlines at 1 [Doc. No. 20].)

      Here, in the Offer of Judgment, Defendants expressly offered Plaintiff reasonable

attorneys’ fees and costs, to be agreed upon by the parties, or in the event of

disagreement, to be determined by the Court. (Offer of Judgment at 1.) Plaintiff’s

acceptance of Defendants’ offer reflects that understanding. (Notice of Acceptance at 1.)

      While Plaintiff argues in the Motion to Amend Deadlines that the Notice of

Acceptance essentially served as a substitute for a motion for attorneys’ fees, the Court

disagrees. Nevertheless, under the circumstances here, granting an after-the-fact

extension is warranted. As the commentators to Rule 54 have noted, the rule does not

require that the motion for attorneys’ fees be accompanied by evidence related to

attorneys’ fees at the time of filing the motion, but that the petitioner file materials

“sufficient to alert the adversary and the court that there is a claim for fees, and the

amount of such fees (or a fair estimate).” Fed. R. Civ. P. 54 1993 Advisory Cmte. Notes,

1
  Although Plaintiff’s Motion to Amend Deadlines cites Rule 6(d) as the source of
authority for an extension of time, the Court construes this as a reference to Rule 6(b).
Rule 6(d) refers to three days of additional time after certain kinds of service, which is
inapplicable here. See Fed. R. Civ. P. 6(d). But Rule 6(b) provides that “[w]hen an act
may or must be done within a specified time, the court may, for good cause, extend the
time . . . on motion made after the time has expired if the party failed to act because of
excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B).
                                            5
1993 Amendment, Subd. (d), ¶ 2(B). Given that Defendants were not only on notice that

Plaintiff would seek attorneys’ fees, but had expressly agreed to pay reasonable

attorneys’ fees, (see Offer of Judgment at 1), consideration of the merits of Plaintiff’s

request does not prejudice Defendants.       Pursuant to Rule 6(b), the Court therefore

extends the deadline for Plaintiff’s filing to the date of filing, finding that Plaintiff has

demonstrated good cause, in light of the Offer of Judgment and Plaintiff’s Acceptance of

the Offer of Judgment, for consideration of the merits of the fee petition.

       B.     Fee Agreement

       Defendants also argue that Plaintiff’s fee request should be denied because the fee

agreement between Price and her counsel is “void as a matter of public policy.” (Defs.’

Opp’n at 4.) Defense counsel attests that the fee agreement states, in pertinent part, “You

hereby unequivocally and irrevocably assign to us all right, title, and interest in any

attorneys’ fees recovered or awarded in this case, whether negotiated between the parties

or ordered by the Court.” (Weber Decl. ¶ 8 [Doc. No. 18].) Defendants argue that this

provision violates Minnesota Rule of Professional Conduct 1.8(i), which generally

prohibits a lawyer from obtaining a proprietary interest in a client’s cause of action,

subject to certain exceptions. 2

       Minnesota Rule of Professional Conduct 1.8(i) provides:

       A lawyer shall not acquire a proprietary interest in the cause of action or
       subject matter of litigation the lawyer is conducting for a client, except that
       the lawyer may:


2
 Defendants cite Minnesota Rule of Professional Conduct 1.8(h)(2)(i), (Defs.’ Opp’n at
4), which appears to contain the language now found in Rule 1.8(i).
                                             6
             (1) acquire a lien authorized by law to secure the lawyer’s fee
             or expenses; and

             (2) contract with a client for a reasonable contingent fee in a
             civil case.

Minn. R. of Prof’l Conduct 1.8(i) (2018).

      The Court finds no violation of this Rule. Here, the language in the fee agreement

reserves counsel’s right to any attorneys’ fees awarded in an action under the FDCPA—a

statute that expressly contemplates an award of reasonable attorneys’ fees to a successful

plaintiff, as discussed above. The reservation in the fee agreement is essentially a right

to a lien or contingent fee that is exempted from Rule 1.8, quoted above. As Plaintiff’s

counsel explains, Price hired him on a contingency-fee basis. (Schwiebert Decl. ¶ 9

[Doc. No. 15].) Therefore, Schwiebert “took the case knowing that [he] risked going

uncompensated for [his] legal work unless [he] obtained an award of attorneys’ fees

either through a victory at summary judgment or trial, a settlement, or an offer of

judgment.” (Id.) In exchange for the reservation of his right to later recover attorneys’

fees from Defendants, he agreed to cover all litigation expenses up front, knowing that he

risked reimbursement for his work if Plaintiff did not obtain a successful result. (Id.)

The language in the fee agreement simply apprised Price that if reasonable fees were

awarded, they would inure to her attorney. This is a far cry from the type of conduct that

the Minnesota Supreme Court has found to constitute an improper pecuniary interest.

See, e.g., In re Dillon, 371 N.W.2d 548 (Minn. 1985) (finding ethical violation where

attorney representing client in a contingency-fee matter borrowed $65,000 from client to

repay a business debt, securing the loan by the attorneys’ contingent fee, and failed to

                                            7
disclose the adverse nature of their interests); In re Ray, 368 N.W.2d 924 (Minn. 1985)

(finding ethical violations where attorney used funds in clients’ trust funds for loans and

investments in which the attorney had a substantial personal interest). The Court rejects

this basis for denying Plaintiff’s motion for attorneys’ fees and notes that “every attorney

has an interest in being paid for his services.” Maus v. Toder, 681 F. Supp. 2d 1007, 1016

(D. Minn. 2010).

       C.     Reasonableness

       “The most useful starting point for determining the amount of a reasonable fee is

the number of hours reasonably expended on the litigation multiplied by a reasonable

hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The resulting figure is

known as the “lodestar,” which is strongly presumed to be the proper award. City of

Burlington v. Dague, 505 U.S. 557, 562 (1992). The fee applicant bears the burden of

producing evidence to support the number of hours worked and should make a good faith

effort to exclude hours that are “excessive, redundant, or otherwise unnecessary.”

Hensley, 461 U.S. at 433-34. “Where the documentation of hours is inadequate, the

district court may reduce the award accordingly.” Id. at 433.

       As to the reasonableness of his hourly rate, Schwiebert submits a declaration, the

billing statements in this matter, and his curriculum vitae [Doc. No. 15-1]. He attests that

he has practiced law since 1995 and is an attorney in good standing. (Schwiebert Decl. ¶

3.) He further asserts that he is an experienced federal litigator, who has handled over 50

FDCPA claims on behalf of consumers, including a successful appeal to the Eighth

Circuit Court of Appeals.      (Id. ¶¶ 6–8.)     At the time that he undertook Price’s

                                             8
representation, Schwiebert agreed to work on a contingency-fee basis, with a billing rate

of $400 per hour. (Id. ¶ 9.) He states that this is his current hourly rate for consumer law

clients, including clients billed by the hour, and is consistent with billing rates for

attorneys with over 20 years of experience. (Id. ¶ 23.)      Schwiebert also notes that in

December 2017, a Hennepin County district court judge issued a fee award order finding

that Schwiebert’s $400 hourly rate was reasonable. (Id. ¶ 24.)

       In addition to his own declaration, Schwiebert submits a declaration from Twin

Cities attorney David P. Swenson, of Larkin Hoffman. Swenson, also licensed and in

good standing in Minnesota, states that he has practiced law at other professional law

firms in the Twin Cities, and is familiar with the prevailing norms and practices for

attorneys’ billing fees within the Twin Cities. (Swenson Decl. ¶¶ 5, 8 [Doc. No. 14].) He

has known Schwiebert since 1995, has consulted with him numerous times, and on one

occasion, retained Schwiebert to assist in a collections matter. (Id. ¶¶ 9, 10.) Swenson

states that Schwiebert is a well-regarded federal litigator with specialized experience in

consumer law and the FDCPA. (Id. ¶ 12.) Swenson believes that Schwiebert’s billing

rate of $400 per hour for work performed in one of his areas specialty areas is “on the

low end of the range of reasonable hourly fees charged by lawyers of comparable

experience and expertise.” (Id. ¶ 13.)

       In support of his petition, Schwiebert also submits portions of a 2015–16 report by

Ronald L. Burdge (the “Burdge Report”) [Doc. No. 15-4] on attorney billing rates in the

Twin Cities legal market that Defendant Messerli & Kramer filed in opposition to a



                                             9
FDCPA fee petition in Kuntz v. Messerli & Kramer, P.A., No. 16-cv-2676 (JNE/BRT),

2017 U.S. Dist. LEXIS 123498 (D. Minn. Aug. 4, 2017).

       In opposition to the merits of Plaintiff’s motion, Defendants argue that Plaintiff’s

counsel’s hourly rate is unreasonable, (Defs.’ Opp’n at 9–11), and the number of hours

claimed were neither reasonably expended nor reasonably incurred. (Id. at 12–17.)

              1. Hourly Rate

       The reasonable hourly rate is the prevailing market rate in the relevant legal

community for similar services by lawyers of comparable skills, experience and

reputation. See Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984). In determining the

reasonable hourly rate, “district courts may rely on their own experience and knowledge

of prevailing market rates.” Hanig v. Lee, 415 F.3d 822, 825 (8th Cir. 2005). The party

seeking a fee award is responsible for providing evidence of hours worked and the rate

claimed. Wheeler v. Mo. Highway & Transp. Comm’n, 348 F.3d 744, 754 (8th Cir.

2003). In determining the reasonable hourly rate for the relevant legal community, courts

typically consider the ordinary rate for similar work in the community in which the case

is litigated. Emery v. Hunt, 272 F.3d 1042, 1048 (8th Cir. 2001).

       Defendants argue that Schwiebert’s hourly rate fails to account for his status as a

solo practitioner—and, Defendants argue, a solo practitioner’s lower hourly rate—and

that he has not shown that his $400 hourly rate is comparable to the rates of other Twin

Cities attorneys in FDCPA matters. (Defs.’ Opp’n at 7–10.) Rather, they contend, a

reasonable hourly rate for Plaintiff’s counsel is $300. (Id. at 10–11.)



                                             10
       The Court is not persuaded that because Schwiebert is a solo practitioner, a lower

reasonably hourly rate should automatically apply. However, because solo practitioners

often lack support staff and may sometimes perform work that could be considered

administrative in nature, the Court will consider Defendants’ specific objections, if any,

to hourly time entries on this basis.

       As to the comparability of Schwiebert’s hourly rate to Twin Cities attorneys

performing similar work, in Gupta v. Arrow Financial Services, LLC, No. 09-CV-3313

(SRN/SER), 2012 WL 1060054, at * 1–2 (D. Minn. Mar. 29, 2012), this Court awarded

fees to a local consumer law attorney at counsel’s requested hourly rate of $425.

Defendants distinguish Gupta, however, noting that the case involved intensive

discovery, and the petition was supported by a local attorney’s affidavit that attested to

the reasonableness of the hourly rate. (See Defs.’ April 27, 2018 Letter at 2.)

       As in Gupta, Schwiebert’s submission is supported by a declaration from a fellow

attorney in the Twin Cities. Granted, unlike Gupta, 2012 WL 1060054, at *2, this case

did not involve discovery, but Gupta was also decided six years ago, when billing rates

were presumably lower. Moreover, in Gupta, this Court cited other decisions supporting

an hourly billing rate of between $350–450 in consumer law cases. See id. (citing

Poechmann v. Alerus Financial, 10–CV–4186 (SRN/FLN) (D. Minn. Jan. 20, 2012)

[Doc. No. 62] (awarding plaintiff's lead local counsel, who possessed over 40 years’

experience, a $400–450 hourly rate in a class action suit); Phenow v. Johnson, Rodenberg

& Lauinger, PLLP, 10–CV–2113 (DWF/JJK), 2011 WL 710490, at *2 (D. Minn. Mar. 1,

2011) (awarding a $350 hourly rate in an FDCPA case); Wiley v. A & K Auto Sales, 06–

                                            11
CV–4611 (DWF/AJB) (D. Minn. Mar. 5, 2010) (awarding a rate of $400 per hour to

plaintiff’s counsel); Hixon v. City of Golden Valley, 06–CV–1549 (RHK/JSM), 2007 WL

4373111, at *2 (D. Minn. Dec. 13, 2007) (awarding plaintiff’s lead attorney a $400

hourly rate).

       Nonetheless, Defendants contend that the $350 per hourly rate in Kuntz is “more

on-point” than the approved billing rate in Gupta. (Defs.’ April 27, 2018 Letter at 2.)

While the consumer law attorneys in Kuntz had requested fees at hourly rates of $500 and

$450 per hour, respectively, Judge Ericksen cited the attorneys’ “history of litigation,”

and found that the median hourly rate for consumer law attorneys in Minnesota was

$350. Kuntz, 2017 U.S. Dist. LEXIS 123498, at *6–7. However, the Court in Kuntz

relied upon the 2015–16 Burdge Report’s data concerning “the market average for

Minnesota,” as opposed to the Twin Cities-specific market. See id. at *7. Moreover, as

Schwiebert asserts, even as to Twin Cities-specific billing rates, while the Burdge Report

identified a 2015–16 median hourly rate for all attorneys in Minneapolis of $350, that

rate reflected a median years-in-practice rate of 12.5 years. (Schwiebert Decl. ¶ 33; see

Burdge Report at 265). The Court agrees with Plaintiff’s counsel that while that rate is

appropriate for Twin Cities consumer law attorneys with 12.5 years of experience, more

experienced attorneys command higher billing rates.

       The Court finds that the requested hourly rate of $400 is reasonable. Plaintiff’s

counsel has several years of experience in consumer law, and over twenty years of

experience in litigation. Although Defendants argue that only six years of Schwiebert’s

20-plus years of experience is in consumer law, he has handled over 50 FDCPA claims in

                                           12
Minnesota, (Schwiebert Decl. ¶ 7), and has been an active litigator throughout his career.

Moreover, the Swenson Declaration attests to Schwiebert’s competence, reputation, and

experience. (See Swenson Decl. ¶¶ 9–13.) Again, the most apposite reference is to rates

charged by consumer law attorneys in the Twin Cities, which, as noted above, have

ranged between $350–450. And although Judge Ericksen did not award the two highly

experienced Twin Cities consumer law attorneys in Kuntz fees at their requested hourly

rates, they both billed at rates higher than the $400 that Plaintiff’s counsel seeks here.

These comparator Twin Cities billing rates lend further support to the reasonableness of

Schwiebert’s billing rate. Moreover, Schwiebert’s hourly rate was deemed reasonable by

a Hennepin County judge in a state court fee award. (Schwiebert Decl. ¶ 24) (citing

Rosario v. Kariel Staging & Décor, Inc., No. 27-cv-16-13140 (Henn. Cnty. Dec. 15, 2017

[Doc. No. 88].)

             2. Hours Expended

      Defendants also argue that Plaintiff’s counsel’s expended hours are unreasonable

and excessive. 3 They challenge the following expenditures of time: (1) 1.4 hours for


3
  As a general matter, Defendants claim that the total hours expended are not
commensurate with fee awards in cases in this District of similar complexity and
duration. (Defs.’ Opp’n at 13) (citing Ash, 2014 U.S. Dist. LEXIS 123493, at *3
(awarding plaintiff’s counsel their requested attorneys’ fees in the amount of $2,475 in an
FDCPA case where debt collector responded to complaint with a Rule 68 offer); Young v.
Am. Credit & Collections, LLC, No. 11-cv-3288 (SRN/JSM), Findings of Fact &
Conclusions of Law [Doc. No. 15] at 5 (D. Minn. Aug. 29, 2012) (awarding attorneys’
fees of $3,322.50 in FDCPA case in which the plaintiff served a complaint and moved for
default judgment); Young v. Diversified Consultants, Inc., 554 F. Supp. 2d 954, 956–57
(D. Minn. 2008) (awarding attorneys’ fees of $3,705.20 in FDCPA case where the
plaintiff served a complaint, participated in a Rule 26(f) conference, and then received a
Rule 68 offer)). While the amount of awards in similar cases is a factor that courts may
                                            13
drafting a retainer agreement and an in forma pauperis filing-fee waiver application for

Plaintiff; (2) 1.2 hours spent on a state court case, which they contend is unrelated to this

action; (3) 4.3 hours to accept the Offer of Judgment; (4) non-specific time expended on

clerical and administrative tasks; and (5) 15.2 hours incurred in preparing this petition.

(Defs.’ Opp’n at 12–17.) Additionally, Defendants seek a deduction of 1.5 hours from a

total of 2.6 hours claimed for composing and finalizing the Complaint, arguing that much

of the Complaint consists of text that was merely transposed from documents in the

underlying collection action. (Id. at 15.) Similarly, Defendants argue that 2.5 hours

spent researching, discussing, meeting with Price, and accepting Defendants’ Offer of

Judgment should be reduced by 1.5 hours, to a total of one hour. (Id. at 15–16.) In short,

Defendants assert that Plaintiff’s reasonable attorneys’ fees should be limited to five

hours, and no fees should be awarded for the time expended in preparing the fee petition.

(Id. at 16.)

       The Court finds that counsel’s billing entries reflect reasonable work. The time

expended was for necessary tasks, including reviewing the case, analyzing the underlying

state court pleadings filed in Defendants’ state court action against Price and Price’s own

documents, discussing the case with Price, researching the viability of her potential



consider, see Hensley, 461 U.S. at 430 n.3, this precedent is less helpful here, given that
differences in fee awards may be attributable to a variety of factors, including the
presence of unique or unusual facts, the different billing rates of counsel, the passage of
time between older fee award cases and the instant case, and the fact that, due to default
judgment, a fee request is unopposed, see American Credit, Findings of Act &
Conclusions of Law at 5, or that the court awarded the total requested amount, see Ash,
2014 U.S. Dist. LEXIS 123493, at *7–8.

                                             14
claims, and drafting the 41-page Complaint and fee-waiver application. (See Schwiebert

Decl. ¶ 16.) The Court therefore declines to make Defendants’ requested deduction for

1.4 hours purportedly spent on drafting a retainer agreement and the filing-fee waiver

application.

       Although Defendants challenge 1.2 hours for counsel’s work on an “unrelated

state court case,” (Defs.’ Opp’n at 12), two entries on counsel’s billing statement, totaling

1.2 hours, refer to reviewing documents in a state court action—namely, Defendants’

underlying debt collection action that forms the basis for Plaintiff’s FDCPA claims here.

(See Billing Statement at 1.) The state court action was, in fact, related to this case. And,

Schwiebert attests that the billed time was not for work related to the defense of the state

court case. (Schwiebert Decl. ¶ 15.) The Court finds that this time was reasonably

expended.

       Defendants also argue that counsel unreasonably expended 4.3 hours on a

“straightforward Offer of Judgment,” but Schwiebert’s billing statement reveals that this

time was spread over five separate days, in six billing entries, and involved

communication with his client, research concerning the offer and this Court’s decisions

concerning FDCPA fee awards, review of billing information, drafting of a response to

Defendant Messerli & Kramer and a review of its reply, and a review of the language of

the Offer of Judgment.       While Defendants characterize this action as a relatively

straightforward FDCPA case, many of the facts of the underlying collection action are

unusual, such as the allegation concerning the forged Answer and alleged misstatements



                                             15
in a declaration filed with the court. The Court will not deduct 4.3 hours from the fee

award.

         Nor will the Court make deductions of 1.5 hours each for time expended in

composing and drafting the Complaint, or for work done in connection with the Offer of

Judgment. This work was necessary and not excessive. Moreover, as Plaintiff’s counsel

notes, because Price suffers from disabilities, counsel was required to be particularly

deliberate and thorough in his client communications.        This time was reasonably

expended.

         Defendants further argue that Plaintiff’s counsel billed for clerical and

administrative tasks, but Defendants do not provide specific examples. Schwiebert notes

that he exercised proper billing judgment and reduced the amount of time charged for

certain tasks or to account for redundancy or overlap.         (Schwiebert Decl. ¶ 20.)

Moreover, although a paralegal assisted in the work of Plaintiff’s counsel, he did not

include any paralegal time in the fee request. (Id. ¶ 19.) Based on the Court’s review of

the billing entries, the Court finds no improper billing for clerical and administrative

work.

         As noted, Plaintiff seeks reimbursement for the attorneys’ fees incurred in

bringing the instant motion. Such compensation is permissible. See Bankey v. Phillips &

Burns, LLC, No. 07-cv-2200 (DWF/RLE), 2008 WL 2405773, at *3 (D. Minn. June 11,

2008) (including reasonable portion of fees incurred in preparing fee petition in award of

FDCPA attorneys’ fees). However, Defendants challenge this portion of Plaintiff’s fee

request, arguing that Schwiebert rejected Defendants’ initial offer to pay for $1,750 in

                                           16
attorneys’ fees, without providing a counter offer. (Defs.’ Opp’n at 16–17.) Thus, they

assert that the 15.2 hours of time billed in connection with this fee petition was

unnecessarily incurred. (Id.)

       In support of their position, Defendants cite Olson v. Messerli & Kramer, P.A.,

No. 07-cv-439 (PJS/RLE), 2008 U.S. Dist. LEXIS 29118, at *8 (D. Minn. April 9, 2009),

in which the Court denied attorneys’ fees incurred in preparing the fee petition. But a

primary basis for the denial of fees in Olson was that during the parties’ fee negotiations,

plaintiff’s counsel had refused to provide opposing counsel with documentation in

support of their claimed fees. Id. That is not the case here, because Schwiebert shared

his billing statement with defense counsel, as Messerli & Kramer’s letter to him reflects.

(See Defs.’ April 27, 2018 Letter at 1) (“Thank you for your Statement of Services

regarding this matter.”) The Court therefore declines to deduct the fees incurred in filing

this fee petition from Plaintiff’s award of attorneys’ fees and finds that the fees were

reasonably incurred.

       In conclusion, the Court finds that the lodestar here, reflecting an hourly rate of

$400 per hour, multiplied by 15.2 hours of time, is $6,080. Because the Court finds that

this lodestar amount constitutes a reasonable fee award, see City of Burlington, 505 U.S.

at 562, the Court declines to increase or decrease it. See Hensley, 461 U.S. at 434 (noting

that after determining the lodestar, courts may adjust the fee upward or downward).




                                            17
      IV.   ORDER

      Based on the foregoing, and all the files, records and proceedings herein, IT IS

HEREBY ORDERED THAT:

      1. Plaintiff’s Motion for Attorneys’ Fees [Doc. No. 12] is GRANTED;

      2. The Court awards Plaintiff attorneys’ fees in the amount of $6,080; and

      3. Plaintiff’s Motion for Leave to File a Reply, or in the Alternative, to Amend
         Deadlines Pursuant to Rule 6 [Doc. No. 19] is GRANTED.




Dated: October 17, 2018                        s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge




                                          18
